DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment, filed on 02/08/2022 has been entered and acknowledged by the Examiner.
Claims 31-60 are pending in the instant application.

Terminal Disclaimer
A timely terminal disclaimer was submitted by applicant and was approved on 02/11/2022.
Double Patenting
In light of applicant’s filing of a timely terminal disclaimer which has been approved, the previous rejections of claims 31-60 under Non-Statutory Double Patenting are hereby withdrawn.
Drawings
The previous objections to the drawings are hereby withdrawn.

Allowable Subject Matter
Claims 31-60 are allowed.
The following is an examiner’s statement of reasons for allowance.

	Regarding Claim 31, the references of the Prior Art of record fails to teach or
suggest the combination of the limitations as set forth in Claim 31, and
an electrode coupled to the second element and disposed between the emitter and the second element wherein the electrode is configured to allow light produced by the emitter to pass through the light-transmissive material of the second element’ including the remaining limitations.
Similarly, Regarding Claim 47, the references of the Prior Art of record fails to
teach or suggest the combination of the limitations as set forth in Claim 47, and
specifically comprising the limitation of “an electrode between the emitter and the
second plate wherein the electrode is configured to allow light produced by the
emitter to pass through the light-transmissive material of the second plate” including the remaining limitations.

Claims 32-46 and 48-60 are allowable, at least, because of their dependencies.

CONTACT INFORMATION	
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L RALEIGH whose telephone number is (571)270-3407. The examiner can normally be reached M-F 7AM -3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONALD L RALEIGH/Primary Examiner, Art Unit 2879